IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 155 DB 2017 (No. 97 RST 2017)
                                :
                                :
STEPHANIE ANN VAIANO            : Attorney Registration No. 64671
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Lehigh County)


                                         ORDER


 PER CURIAM


        AND NOW, this 22nd day of December, 2017, the Report and Recommendation

 of Disciplinary Board Member dated December 14, 2017, is approved and it is

 ORDERED that Stephanie Ann Vaiano, who has been on Administrative Suspension,

 has never been suspended or disbarred, and has demonstrated that she has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.